181 S.E.2d 721 (1971)
11 N.C. App. 549
Ruth Elizabeth SINK
v.
Brooks Gray SINK.
No. 7121DC379.
Court of Appeals of North Carolina.
June 23, 1971.
Surratt & Early, by James H. Early, Jr., Winston-Salem, for plaintiff appellant.
James J. Booker, Winston-Salem, for defendant appellee.
PARKER, Judge.
In the judgment appealed from the trial judge made findings of fact. The motion for a directed verdict in a jury trial presents the question whether the evidence, when considered in the light most favorable to the party against whom the motion is made, was sufficient for submission to the jury. "In resolving this question, it was not required or appropriate that the trial court make `Findings of Fact' and state `Conclusions of Law.' To pass upon the single question of law presented, namely, the sufficiency of plaintiff's evidence to withstand defendant's motion for a directed verdict, we must look to the evidence and base decision thereon without regard to the trial court's `Findings of Fact' and `Conclusions of Law.'" Kelly v. International Harvester Co., 278 N.C. 153, 179 S.E.2d 396.
Review of the record in the present case reveals that the evidence, when considered in the light most favorable to the plaintiff, was sufficient to require that the case be submitted to the jury on her action for divorce from bed and board. It may well be, as defendant's attorney states in his brief on this appeal, that "a steady job, less temper tantrums, and the adoption of the Golden Rule would appear to be in order in this cause, rather than further litigation." However, until the parties themselves bring those desirable elements into the matter, they are entitled to have their cause tried in accordance with established *722 procedures. There being sufficient evidence to require submission of plaintiff's action for divorce from bed and board to the jury, the judgment directing verdict against her in that cause is
Reversed.
MALLARD, C. J., and VAUGHN, J., concur.